DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 06/24/2022.
Claims 1, 4-5, 9, and 12 have been amended. No claims have been newly added or newly canceled.

Claims 1-9, 11-14, 17-18, 20-22, 24 and 48 are currently pending.
Claims 24 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.
Claims 1-9, 11-14, 17-18, and 20-22 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/360,837, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The claims recite a composition that contain “fibroblasts” and “wherein at least a portion of the plurality of fibroblasts are contained within the pores of the silk fibroin scaffold” (claim 1). The provisional application, 62/360,837, does not include fibroblasts in their composition and only recites a composition that contains myofibroblasts (page 9 of 31, para 0018, page 12 of 31, para 0023, page 19 of 31), specifically human intestinal myofibroblasts with regard to their presence within a porous bulk space of the silk scaffold (page 9 of 31, para 0018).
Therefore, since the claims are not entitled to the priority date of the provisional application, they have been examined with the priority date of 07/11/2017. 




Drawings
Applicant’s petition to accept color drawings under 37 CFR 1.84 (a)(2) has been granted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 11-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahar et al (PLoS ONE 2011) in view of Kaplan et al (US 2010/0279112) and Mauney et al (US 2015/0086605) and as evidenced by Chen et al (Scientific Reports 2015-from IDS filed 12/09/2019).

	Regarding claims 1 and 9, Lahar teach methods of culturing and producing intestinal epithelial cells with a plurality of intestinal subepithelial myofibroblasts (Title and abstract). The intestinal epithelial cells include a plurality of enterocytes, Goblet cells, Paneth cells and enteroendocrine cells along with the plurality of myofibroblasts (fibroblasts) (page 4, “Human Epithelium expanded in Culture”). The cells are transferred to a PGA scaffold (page 4, column 2, Figure 6, Figure 7).
	Lahar do not teach the use of a silk fibroin scaffold nor do they describe wherein the composition exhibits one or more of tight junction formation, microvilli polarization, digestive enzyme secretion and low oxygen tension.
	Kaplan ‘112 teach a porous silk fibroin scaffold material which can be used for tissue engineering (abstract). The silk fibroin scaffold functions to mimic the extracellular matrices of the body and serves as both a physical support and an adhesive substrate for isolated cells during in vitro culture and subsequent implantation. As the cells grow on the scaffold they function normally and begin to secrete their own ECM support (page 5 para 80). These silk fibroin scaffolds can be employed with various cell types including epithelial, fibroblasts and nerve cells to form constructs, including intestinal constructs. In general, any cell may be employed in the constructs intended to function as replacements or enhancements for any wide variety of tissue types that contain these cells. In general any cell may be employed that are found in natural tissue to which the construct is intended to correspond (page 5 para 83). In tissue engineering, the porosity of the silk fibroin material can be adjusted as to mimic the gradient of the cell densities found in natural tissue and as such an organized three-dimensional tissue with a shape and cellular organization substantially similar to that of tissue in vivo is produced (page 1 para 11). Cells attach within the pores of the silk scaffold (page 13 para 143).
	Mauney teach biomaterial compositions for tissue regeneration. Biomaterials taught to be equivalents include silk fibroin and PGA (page 1 para 6). The compositions can include agents in addition to the biomaterial such as cells (page 1 para 6).
One of ordinary skill in the art would have been motivated to use the porous silk fibroin scaffold of Kaplan ‘112 in place of the PGA scaffold in the cell composition of Lahar because Kaplan ‘112 teach that their porous scaffold provides support for cells, including intestinal cells,  and mimics the natural environment. The use of porous silk fibroin as a scaffold material would have allowed the intestinal cell composition of Lahar to grow and secrete those materials found in nature, such as digestive enzyme secretion, and exhibit tight junction formation, microvilli polarization, and low oxygen tension and allow for attachment of the cells of within the pores of the porous silk fibroin (page 13 para 143 of Kaplan ’112). Evidence of the natural properties of intestinal cells grown on three dimensional porous silk fibroin scaffolds, including secretion of alkaline phosphatase, are shown by Chen (page 5 last paragraph, Figure 4). One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success of substituting porous silk fibroin for PGA because Mauney teach that silk fibroin and PGA are art recognized equivalents as biomaterials for use with cells for tissue regeneration. 
One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success of substituting porous silk fibroin for PGA in the composition of Lahar because Kaplan ‘112 teach that in tissue engineering, the porosity of the silk fibroin material can be adjusted as to mimic the gradient of the cell densities found in natural tissue and as such an organized three-dimensional tissue with a shape and cellular organization substantially similar to that of tissue in vivo is produced (page 1 para 11) and allows for cells to attach within the pores of the scaffold (which includes at least a portion of the fibroblasts to be attached as well to provide a more natural final product). This would align with Lahar’s teaching regarding the need for intestinal cells for clinical applications (page 1 column 1).
Regarding claim 11-12, Lahar teach wherein the Paneth cells are lysozyme positive with dark staining (page 4, column 1) and thus provide an antimicrobial response by upregulated expression of LYZ.
Regarding claim 13, Lahar teach wherein their intestinal cells are maintained in vitro for at least 60 days (page 7, column 1) and wherein their intestinal cells are kept in contact with their scaffold material for 28 days (page 4 column 2). Evidence of the natural properties of intestinal cells grown on three dimensional silk fibroin scaffolds, including secretion of alkaline phosphatase, are shown by Chen (page 5 last paragraph, Figure 4). Therefore the substitution of silk fibroin scaffold material for the PGA used in Lahar would provide the natural growth and secretion of alkaline phosphatase.
Regarding claim 14, Lahar teach wherein all the cells in their intestinal composition are human cells (page 7, column 1).
Regarding claims 17-18, Kaplan teach wherein silk fibroin scaffolds are made into porous matrices with high compression strength and interconnected pores (sponge)(page 7 para 98). A gel form is also suggested (page 16 para 161) as well as a film (page 19 para 182). One of ordinary skill in the art would have been motivated to use any of these forms in the composition of Lahar because Kaplan suggest that they are suitable for a silk fibroin scaffold and that such a scaffold is suitable for combination with any cell type including intestinal cells.
Regarding claim 20, Lahar teach wherein their intestinal cells are obtained from human surgical samples (a patient) (page 2, column 2).
Therefore the combined teachings of Lahar et al, Kaplan et al and Mauney et al render obvious Applicant’s invention as claimed.


Claims 2-6, 8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lahar et al (PLoS ONE 2011) in view of Kaplan et al (US 2010/0279112) and Mauney et al (US 2015/0086605) and as evidenced by Chen et al (Scientific Reports 2015-from IDS filed 12/09/2019) as applied to claims 1, 9, 11-14, 17-18 and 20 above, and further in view of Marx (EP 2505638-from IDS filed 12/09/2019).
Regarding claims 2-6 and 8, the combined teachings of Lahar, Kaplan and Mauney render obvious Applicant’s claimed invention as described above, but do not mention including nervous system cells.
Marx teach a method of assembling a biological switch circuit (abstract) and include an in vitro biological switching circuit which serves as a physiological model that can be used to characterize the physiology of various organs and/or tissues such as intestines (page 8 para 43). This suggests that at least some of the plurality of nervous system cells would provide some functional innervation to at least some of the intestinal cells (enterocytes, Paneth cells, enteroendocrine cells and/or Goblet cells). The circuit is intended for an in vitro network that has fully human characteristics and thus obvious to use human nervous system cells (page 8 para 40). Marx teach wherein the nervous system cells are at least one afferent neuron, at least one efferent neuron and at least one glia cell (page 8 para 46, Fig. 2).
One of ordinary skill in the art would have been motivated to include the in vitro switching circuit with nervous system cells of Marx with the intestinal cells of Lahar because this would allow the intestinal cultures of Lahar to more closely reflect the in vivo environment and obtain a more natural response from the intestinal cells and Marx suggest this is well. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Kaplan teach that epithelial cells and nerve cells are suitable for combination with their silk fibroin scaffold (page 5 para 83).
Regarding claims 20-21, Marx suggest that the status of their system can be monitored with additional devices (page 11, claim 13) such as a microelectrode arrays (MEA) (electrode) (page 7 para 39).
One of ordinary skill in the art would have been motivated to include a device such as a microelectrode array functionally connected to at least some of the plurality of nervous system cells when combined with the intestinal cells of Lahar because this would allow the ability to monitor the status and condition of the nervous system cells and control their effect on the intestinal cells. One of ordinary skill in the art would have had a reasonable expectation of success because Marx suggest that their circuit can be used to characterize the physiology of intestines (page 8 para 43).
Therefore the combined teachings of Lahar et al, Kaplan et al, Mauney et al and Marx et al render obvious Applicant’s invention as claimed.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lahar et al (PLoS ONE 2011) in view of Kaplan et al (US 2010/0279112), Mauney et al (US 2015/0086605),  Marx (EP 2505638-from IDS filed 12/09/2019) and as evidenced by Chen et al (Scientific Reports 2015-from IDS filed 12/09/2019) as applied to claims 1, 2-6, 8-9, 11-14, 17-18 and 20-22 above, and further in view of Morrison et al (US 2004/0110288).
Regarding claim 7, the combined teachings of Lahar, Kaplan, Mauney and Marx render obvious Applicant’s claimed invention as described above, but do not mention including nervous system cells that comprise nitric oxide synthase (nNOS)-expressing neurons.
Morrison teach that postnatal (adult) gut neural crest stem cells (NCSCs) differentiate into neurons that express a variety of neurotransmitters, including neurons that express nNOS and that these neurotransmitters are normally found in the enteric nervous system (ENS) (abstract, page 7 para 67).
One of ordinary skill in the art would have been motivated to include the neurons of Morrison that express nNOS in the neural switching circuit of Marx when combined with Lahar because Marx teach that the cells used for seeding of their circuit are derived from the enteric nervous system or differentiated into such cells (page 6 para 28). Including cells from the enteric nervous system would also provide a system that more closely replicates the in vivo environment and a more natural representation of the intestinal cells of Lahar. One of ordinary skill in the art would have had a reasonable expectation of success because Marx teach that their neuronal cells can be derived from prenatal cells derived from neuronal tissue (page 6para 23).
Therefore the combined teachings of Lahar et al, Kaplan et al, Mauney et al, Marx and Morrison et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the Examiner has used the Chen reference improperly in the 103 rejection. Applicant asserts that the Chen reference is not available for the Examiner to use because it is the work of Inventors Chen and Kaplan. Applicant asserts that it is improper to use the Chen reference as an evidence reference because it is Applicant’s own work regarding the claimed invention and that it would involve “severe prejudice” to extract universal facts from Applicant’s own specific work relating to the claimed invention. Applicant asserts that the Chen reference does not provide evidence of the natural properties of intestinal cells grown on three dimensional silk fibroin scaffolds. Applicant submits that citing the Chen reference as an evidence reference in a 103 is “grossly improper” and “tantamount to citing it as prior art, because it prejudices the reader with information that should not properly be considered in the obviousness analysis” Applicant asserts that using Chen in this manner would amount to a loophole to the prior art exception under 35 USC 102(b)(1)(A). Applicant asserts that they “cannot fathom the Office being able to prevent the teaching of Chen from leaking into the analysis of likelihood of success”.
This is not found persuasive for many reasons. First, Applicant’s claims do not have support  in their provisional application 62/360,837. As explained above, the claims have been examined with the filing date of the PCT which is 07/11/2017 as the provisional application does not disclose the claimed composition containing fibroblasts in general, but only with myofibroblasts. Therefore the Chen reference qualifies as a 102(a)(1) reference with a publication date outside the one-year grace period. As such, the Chen reference is unable to be overcome by either 102(b)(1)(A) or 102(b)(1)(B) exclusion.
Second, even if Applicant amended their claims such that they have support to the provisional, Applicant still has not provided any declaration under 130a attributing the subject matter relied upon by the Examiner in the Chen reference to solely the inventors in common to the instant Application.
Finally, should Applicant provide both support to the provisional by claim amendments and a 130a declaration to establish that the Chen reference is not prior art, the Examiner properly applied the Chen reference to the 103 rejection as an evidence teaching which, as Applicant has pointed out, is proper based on MPEP 2124 which provides that references that provide evidence of an inherent feature and thus a universal fact are permitted in a rejection even if they do not antedate the filing date of the Application. “Such facts include characteristics and properties of a material or a scientific truism” (MPEP 2124). Since Chen is cited in the 103 rejection solely to demonstrate that when intestinal cells are seeded on silk fibroin scaffold material they secrete alkaline phosphatase as shown by Chen in Figure 4 and the last paragraph of page 5, and the Examiner has not relied upon the Chen reference for motivation or reasonable expectation of success in the obviousness analysis the Chen reference is properly cited to demonstrate this inherent property.  
Applicant argues that the technical differences between Lahar and the other references are significant and largely overlooked by the rejections. Applicant asserts that Lahar relates to isolating and culturing entire sections of tissue and placing those entire sections of tissue in their entirety onto PGA scaffolds and Kaplan relates to seeding individual cells into scaffolds which cells could potentially grow and differentiate to form tissues that includes within them the scaffolds. Applicant asserts that in order to serve as a satisfactory PGA scaffold in the technical context of Lahar, a material needs to have sufficient structural support and surface properties that allow support of the entire sections of tissues without unduly altering the tissue. Applicant asserts that the teaching of Lahar does not appear to have any specific relevance to a context of seeding a scaffold.
This is not found persuasive. Lahar’s disclosure is with regard to the use of intestinal cells for clinical applications (see page 1 column 1) and this combined with the teachings of the other references provides motivation to modify the composition of Lahar to more closely mimic the in vivo tissue.
Applicant argues that in order to serve as a satisfactory scaffold for the purpose of cellular seeding in the context of Kaplan that a material needs to have adequate porosity to allow cells to enter into the scaffold, but not too much porosity such that the cells are spaced too far apart, and allows the structure necessary for adequate growth, differentiation and/or proliferation of the cells. Applicant asserts that the teaching of Kaplan does not appear to have any specific relevant to a context of physically supporting an entire section of tissue.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In the instant case, the obvious rejection relies on the teaching of Kaplan and Mauney to provide a motivation and a reasonable expectation of success to modify the composition of Lahar to use a different tactic with a porous scaffold to provide a more natural final cell composition. The obviousness rejection relies upon the modification of Lahar and not on the modification of the Kaplan reference. 
Applicant asserts that aside from the word “scaffold” and the context of tissues that Lahar and Kaplan do not teach related concepts.
This is not found persuasive. Lahar, Kaplan and Mauney are all related to the art of tissue engineering with the benefits found in clinical applications as well as research and study of the cell composition produced to provide a representation of the in vivo environment.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632